Exhibit 10.1


FOURTH AMENDMENT TO COMMERCIAL CREDIT AGREEMENT


THIS FOURTH AMENDMENT TO COMMERCIAL CREDIT AGREEMENT ("Fourth Amendment"), dated
as of September 28, 2011, is made and entered into by and between ELECTRO RENT
CORPORATION, a California corporation ("Borrower"), and UNION BANK, N.A., a
national banking association ("Bank").


RECITALS:


A.  Borrower and Bank are parties to that certain Commercial Credit Agreement
dated as of September 29, 2008, as amended by (i) that certain First Amendment
dated as of March 6, 2009, (ii) that certain Second Amendment dated as of
September 17, 2009 and (iii) that certain Third Amendment dated as of September
22, 2010 (as so amended, the "Agreement"), pursuant to which Bank agreed to
extend credit to Borrower in the amounts provided for therein.


B.  Borrower has requested that Bank agree to extend the termination date of the
Revolving Loan (as such term is defined in Section 1.1 of the Agreement) from
September 30, 2011 to October 1, 2012.  Bank is willing to agree to so extend
the termination date of the Revolving Loan, subject, however, to the terms and
conditions of this Fourth Amendment.


AGREEMENT:


In consideration of the above recitals and of the mutual covenants and
conditions contained herein, Borrower and Bank agree as follows:


1.         Defined Terms.  Initially capitalized terms used herein which are not
otherwise defined shall have the meanings assigned thereto in the Agreement.


2.         Amendments to the Agreement.


(a)  Section 1.1 of the Agreement is hereby amended by substituting the date
“October 1, 2012” for the date “September 30, 2011” appearing in the eighth line
thereof.


(b)  Section 1.1.1 of the Agreement is hereby amended by substituting the date
“October 1, 2012” for the date “September 30, 2011” appearing in the last line
thereof.


(c)  Section 1.1.2 of the Agreement is hereby amended by substituting the date
“October 1, 2012” for the date “September 30, 2011” appearing in the last line
thereof.


3.         Effectiveness of this Fourth Amendment.  This Fourth Amendment shall
become effective as of the date hereof when, and only when, Bank shall have
received all of the following, in form and substance satisfactory to Bank:


(a)         A counterpart of this Fourth Amendment, duly executed by Borrower
and acknowledged by Guarantors where indicated herein below;


(b)         An extension fee in connection with the extension of the termination
date of the Revolving Loan, as provided for herein, in the sum of Ten Thousand
Dollars ($10,000), which extension fee shall be non-refundable;
 
 
 

--------------------------------------------------------------------------------

 
 
(c)         A legal documentation fee in connection with the preparation of this
Fourth Amendment, in the sum of Three Hundred Dollars ($300), which legal
documentation fee shall be non-refundable; and


(d)         Such other documents, instruments or agreements as Bank may
reasonably deem necessary in order to effect fully the purposes of this Fourth
Amendment.


4.         Ratification.


(a)         Except as specifically amended hereinabove, the Agreement shall
remain in full force and effect and is hereby ratified and confirmed; and


(b)         Upon the effectiveness of this Fourth Amendment, each reference in
the Agreement to "this Agreement", "hereunder", "herein", "hereof" or words of
like import referring to the Agreement shall mean and be a reference to the
Agreement as amended by this Fourth Amendment.


5.         Representations and Warranties.  Borrower represents and warrants as
follows:


(a)         Each of the representations and warranties contained in Section 5 of
the Agreement, as amended hereby, is hereby reaffirmed as of the date hereof,
each as if set forth herein;


(b)         The execution, delivery and performance of this Fourth Amendment are
within Borrower's corporate powers, have been duly authorized by all necessary
corporate action, have received all necessary approvals, if any, and do not
contravene any law or any contractual restriction binding on Borrower;


(c)         This Fourth Amendment is the legal, valid and binding obligation of
Borrower, enforceable against Borrower in accordance with its terms; and


(d)         No event has occurred and is continuing or would result from this
Fourth Amendment which constitutes an Event of Default under the Agreement, or
would constitute an Event of Default but for the requirement that notice be
given or time elapse or both.


6.         Governing Law.  This Fourth Amendment shall be deemed a contract
under and subject to, and shall be construed for all purposes and in accordance
with, the laws of the State of California.


7.         Counterparts.  This Fourth Amendment may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.


WITNESS the due execution hereof as of the date first above written.


“Borrower”


ELECTRO RENT CORPORATION



By:___________________________
 



“Bank”


UNION BANK, N.A.



By:___________________________
 



 
 

--------------------------------------------------------------------------------

 
 
Acknowledgment of Guarantors


The undersigned, as Guarantors pursuant to those certain Continuing Guaranties
dated as of September 29, 2008 (collectively, the "Guaranties"), hereby consent
to the foregoing Fourth Amendment and acknowledge and agree, without in any
manner limiting or qualifying their obligations under the Guaranties, that
payment of the Obligations (as such term is defined in each of the Guaranties)
and the punctual and faithful performance, keeping, observance and fulfillment
by Borrower of all of the agreements, conditions, covenants and obligations of
Borrower contained in the Agreement, as amended by the Fourth Amendment, are and
continue to be unconditionally guaranteed by the undersigned pursuant to the
Guaranties.


ER INTERNATIONAL, INC.


By:___________________________
 







ELECTRO RENT ASIA, INC.


By:___________________________
 





 
 

--------------------------------------------------------------------------------

 






 

